Citation Nr: 0615277	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-10 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to February 12, 2003, 
for service connection for residuals of a fracture of the 
left tibial plateau.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1971 to January 
1973 and from December 1976 to April 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted service connection for residuals of a 
fracture of the left tibial plateau and assigned an initial 
10 percent disability rating, both effective February 12, 
2003 (date of receipt of original claim).    

The veteran was scheduled for a travel board hearing in June 
2004, but he did not report for his hearing.  He also has not 
requested that his hearing be rescheduled.  Accordingly, the 
Board will review his case as if he withdrew his request for 
a personal hearing.  See 38 C.F.R. § 20.704(d) (2005).  

Subsequently, a December 2004 rating decision granted service 
connection for lateral collateral ligament instability of the 
left knee, and assigned this disorder a 20 percent disability 
rating, effective August 19, 2004, but the veteran has not 
appealed that decision.

FINDING OF FACT

The veteran's initial claim for service connection for 
residuals of a fracture of the left tibial plateau was 
received on February 12, 2003, more than one year after 
discharge from his last period of active service in April 
1983.  


CONCLUSION OF LAW

An effective date prior to February 12, 2003, for service 
connection for residuals of a fracture of the left tibial 
plateau is not warranted.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Effective November 9, 2000, the VCAA describes VA's 
duties to notify and assist claimants in substantiating VA 
benefit claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt of a 
complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) request the claimant to 
submit any relevant evidence in the claimant's possession in 
accordance with 38 C.F.R. § 3.159(b)(1).  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Charles v. Principi, 16 Vet. App. 370, 373-74(2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

VA is not required to provide assistance if there is no 
reasonable possibility that it would aid in substantiating 
the claim.  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) holding that the VCAA notice requirements 
apply to all five elements of a service connection claim 
which are: 1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.   

VCAA notice should be provided before any initial unfavorable 
decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

The appellant was notified of the VCAA in a March 2003 letter 
which was prior to the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, he was notified 
of the governing law and regulations in the Statement of the 
Case (SOC).  

Although the appellant requested a travel board hearing and 
such was scheduled in June 2004, the appellant failed to 
attend without offering good cause for that nonattendance and 
did not request an additional hearing.  

In the present appeal, the VCAA notice did not cite the law 
and regulations governing nor describe the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite this, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

Moreover, under governing law and regulations the effective 
date assigned for service connection and the initial 10 
percent disability rating is the date of receipt of the 
original claim on February 12, 2003, which was more than one 
year after service discharge.  Generally see 38 U.S.C. 
§ 5110(a) (West 2002) and 38 C.F.R. § 3.400(b)(2)(i) (2005) 
(effective date for an original service connection claim is 
the day following service separation if the claim is received 
within one year of service separation, otherwise the date of 
receipt of the claim).  

Because the claim is being denied as a matter of law, the 
VCAA is inapplicable.  See Manning v. Principi, 16 Vet. 
App. 534, 542 - 43 (2002) (the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter); 
citing Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no 
effect on appeal limited to interpretation of law), Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable 
where law, not factual evidence is dispositive).  

Also, the more recent statements and correspondence from the 
veteran do not make reference to or otherwise mention any 
additional treatment from other sources (e.g., private or 
non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Analysis

Under 38 U.S.C. § 5110(a) (West 2002) the effective date of 
an award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 C.F.R. 
§ 3.400(b)(2)(i) (2005) which implements section 5110(a), 
provides in pertinent part:

(2) Disability compensation- (i) Direct service 
connection ([38 C.F.R. §] 3.4(b)).  Day 
following separation from active service or 
date entitlement arose if claim is received 
within 1 year after separation from service; 
otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later....

38 C.F.R. § 3.400(b)(2)(i) (2005).

Here, there is no question or dispute that the veteran was 
discharged from his last period of active service in April 
1983 and that his original claim for service connection for 
residuals of a fracture of the left tibial plateau was not 
received until February 12, 2003.  

Under governing law and regulations, if an original claim for 
service connection is received more than one year after 
discharge from active service, the effective date for a 
subsequent grant of service connection may not precede the 
date of receipt of the claim.  

"[I]n an original claim for benefits, the date the evidence 
is submitted or received is irrelevant when considering the 
effective date of an award.  [Rather] the effective date of 
an award 'shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.'  38 U.S.C. § 5110(a).  Thus, when an 
original claim for benefits is pending, [] the date on which 
the evidence is submitted is irrelevant even if it was 
submitted over twenty years after the time period in 
question."  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

So, even though the veteran has had left knee disability 
since discharge from active service and even if it was 
productive of disability prior to filing the original claim 
in February 2003, this does not provide a basis for an 
earlier effective date for a grant of service connection.  As 
stated, that effective date is determined by the date of 
receipt of the claim.  


ORDER

An effective date prior to February 12, 2003, for service 
connection for residuals of a fracture of the left tibial 
plateau is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


